DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Considered invoked for “means for causing the data storage device to be powered one at the compute device or the remote device based on the determination” as recited in claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 5, 8-9, 11, 13-14, 17, 20-21, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 20180027681 A1 (hereafter referred to as Davis) in view of Daud et al., US 9276900 B1 (hereafter referred to as Daud).
A.	Regarding claim 13, Davis teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that (p. 20, “The computer processor (206) depicted in FIG. 2 may be embodied, for example, as a central processing unit (`CPU`) or other form of electronic circuitry configured to execute computer program instructions.”), in response to being executed, cause a system (p. 19, “The hybrid blade (202) depicted in FIG. 2 is referred to as a `hybrid` blade because the hybrid blade (202) includes both compute resources and storage resources.”) to: 
obtain, with a first bridge circuitry of a network interface controller coupled to a network of compute devices (p. 22, a local access FPGA, “In the example depicted in FIG. 2, the data communication bus (236), ARM (216, 218) microprocessors, and FPGAs (220, 222) form a local access interface through which the local compute resources (e.g., the host server (204)) can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)).” p. 23, remote access FPGA, “The data communications links (238, 240) and the FPGAs (220, 222) may collectively form a remote access interface through which compute resources on a remote blade can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)) without utilizing the local compute resources (e.g., the host server (204)).”), a request from a requestor device to access a data 
determine, with the first bridge circuitry (p. 23,”… a remote access interface [FPGA] through which compute resources on a remote blade can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)) without utilizing the local compute resources (e.g., the host server (204)).”), whether the data storage device is located on a compute device that includes the network interface controller or located on a remote compute device from among the network of compute devices (p. 23, “In such an example, compute resources on a remote blade may send an instruction to write data to, or read data from, the local storage resources directly to the FPGA (220, 222) in the storage unit (212, 214) via the data communications links (238, 240).” P. 30, The hybrid blade of Figure 3 implements using a first and second switching mechanism to couple to the local and remote access interfaces, respectively. “The first switching mechanism (304), for example, may be coupled to local compute resources in the form of a host server (204) via a first interface such as the local access interface and also coupled to remote compute resources in the form of a host server on a remote blade (not shown) via a second interface such as the remote access interface that includes the data communications link (238).  The second switching mechanism (306) may be coupled to local compute resources in the form of a host server (204) via a first 
cause, with the first bridge circuitry, the data storage device to be powered on at the compute device or the remote compute device (p. 17, “Readers will appreciate that each power interface (112, 114) may be coupled to an independently controlled power domain, such that enabling or disabling the delivery of power to the blade (122) via the first power interface (112) has no impact on the delivery of power to the blade (122) via the second power interface (114), and vice versa.”); and
provide, with the first bridge circuitry and to the requestor device, access to the data storage device (p. 23, “In such a way, compute resources on a remote blade can directly access local storage resources on the hybrid blade (202) without needing to route such an access request through the local compute resources on the hybrid blade (202).”). Davis does not specifically teach cause, with the first bridge circuitry, the data storage device to be powered on at the compute device or the remote compute device based on the determination. However, in the same field of endeavor, Daud teaches to cause, with the first bridge circuitry (), the data storage device to be powered on at the compute device or the remote compute device based on the determination (column 3, lines 8-15; the circuitry is within a controller, “As used herein, the term ‘controller’ or ‘controller computer’ may refer to a computer or physical device that is separate from a typical/non-specific/general storage device (or storage drive) and separate from a multi-storage-device chassis …” See also column 15, lines 12-20; local reads and writes are coordinated with the other controllers. Controllers are programmed to power up on read 
Claim 1 is an apparatus comprising: a network interface controller of a compute device that includes a first bridge circuitry to communicatively couple to a network of compute devices, wherein the first bridge circuitry functions according to claim 13 above. Claim 1 is rejected on the same rationale as claim 13.
Claim 25 teaches a compute device including circuitry and means similar to the functions of claim 13 above. Claim 25 is rejected on the same rationale as claim 13.
Claim 26 is a method of accessing a data store device similar to the steps of claim 13 above. Claim 26 is rejected on the same rationale as claim 13.

B.	Regarding dependent claim 14, Davis-Daud teaches the one or more machine-readable storage media of claim 13, teach wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices from a second compute device from among the network of compute 
Claim 2 recites an apparatus that functions similarly to the functions of claim 14 above. Claim 2 is rejected on the same rationale as claim 14.
Claim 27 is a method of accessing a data store device similar to the steps of claim 14 above. Claim 27 is rejected on the same rationale as claim 14.

C.	Regarding dependent claim 17, Davis-Daud teaches the one or more machine-readable storage media of claim 13, the first bridge circuitry comprises a field-programmable gate array (FPGA) (Davis, p. 22, a local access FPGA, “In the example depicted in FIG. 2, the data communication bus (236), ARM (216, 218) microprocessors, and FPGAs (220, 222) form a local access interface through which the local compute resources (e.g., the host server (204)) can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)).” p. 23, remote access FPGA, “The data communications links (238, 240) and the FPGAs (220, 222) may collectively form a remote access interface through which compute resources on a remote blade can access the local storage resources (e.g., the flash 
Claim 5 recites an apparatus that functions similarly to the functions of claim 17 above. Claim 5 is rejected on the same rationale as claim 17.

D.	Regarding dependent claim 20, Davis-Daud teaches the one or more machine-readable storage media of claim 13, wherein to obtain the request to access the data storage device comprises to obtain the request from the remote compute device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit 
(212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”) 
Claim 8 recites an apparatus that functions similarly to the functions of claim 20 above. Claim 8 is rejected on the same rationale as claim 20.

E.	Regarding dependent claim 21, Davis-Daud teaches the one or more machine-readable storage media of claim 20, wherein to obtain the request from the remote compute device comprises to obtain the request from the second bridge circuitry of the remote compute device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”).


F.	Regarding dependent claim 23, Davis-Daud teaches the one or more machine-readable storage media of claim 13, wherein to cause the data storage device to be powered on at the remote compute device comprises the first bridge circuitry to send a request to a second bridge circuitry of the remote compute device to power on the data storage device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”) (Daud, column 3, lines 8-15; the circuitry is within a controller, “As used herein, the term ‘controller’ or ‘controller computer’ may refer to a computer or physical device that is separate from a typical/non-specific/general storage device (or storage drive) and separate from a multi-storage-device chassis …” See also column 15, lines 12-20; local reads and writes are coordinated with the other controllers. Controllers are programmed to power up on read and writes. “Similarly, controller 456 may communicate with other controllers to coordinate reads and/or writes of data among a plurality of storage devices.  In at least one of various embodiments, controller 456 may be enabled to control power provided to storage device 452 such that storage device 452 can be powered down when removed or not in a shingle, powered up when added to a shingle, powered up to fulfill a read request and power down after completion of the read request, or the like.”)

Claim 29 is a method of accessing a data store device similar to the steps of claim 23 above. Claim 29 is rejected on the same rationale as claim 23.

Claims 3, 6-7, 10, 12, 15, 18-19, 22, 24 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Daud as applied to claims 1, 13, and 26 above, and further in view of Aybay et al., US 8798045 B1 (hereafter referred to as Aybay).
G.	Regarding dependent claim 3, Davis-Daud teaches the apparatus of claim 1 as cited, above. Davis-Daud does not specifically tech wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry. However, in the same field of endeavor, Aybay teaches wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry (column 8, lines 41-49; “In some embodiments, for example, the control plane processor can be a generic high performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like.  Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis-Daud to substitute mapping from a server from 
H.	Regarding dependent claim 15, Davis-Daud teaches the one or more machine-readable storage media of claim 13, teaches wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices. Davis-Daud does not specifically teach receive the map from an orchestrator server communicatively coupled to the network interface controller. However, in the same field of endeavor, Aybay teaches the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices (column 8, lines 41-49; “In some embodiments, for example, the control plane processor can be a generic high performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like.  Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis-Daud to substitute routing packet forwarding information from Aybay for the sequence of network addresses from Davis-Daud to use a routing protocol to updating the mapping of the compute and storage nodes and thereby leverage advantages of detecting changes and reporting changes.
Claim 28 is a method of accessing a data store device similar to the steps of claim 15 above. Claim 28 is rejected on the same rationale as claim 15.


Claim 6 recites an apparatus that functions similarly to the functions of claim 18 above. Claim 6 is rejected on the same rationale as claim 18.

J.	Regarding dependent claim 19, Davis-Daud-Aybay teaches the one or more machine-readable storage media of claim 18, wherein to obtain the request to access the data storage device comprises to obtain the request from the compute engine (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote 
Claim 7 recites an apparatus that functions similarly to the functions of claim 19 above. Claim 7 is rejected on the same rationale as claim 19.

K.	Regarding dependent claim 22, Davis-Daud teaches the one or more machine-readable storage media of claim 13, as cited above. Davis-Daud does not specifically teach wherein to determine whether the data storage device is located on the compute device or located on the remote compute device comprises to reference a data storage device map indicative of locations of a plurality of data storage devices. However, in the same field of endeavor, Aybay teaches (column 1, lines 29-38; “Such a routing table can contain information indicating where each module within the switch fabric, the network devices and/or the storage devices should forward the data such that the data reaches its destination.”). It would have been obvious to one of ordinary skill in the art to modify Davis-Daud to substitute the map from Aybay for the local/remote destination indications from Davis-Daud to leverage the advantage of using routing protocols for maintaining consistent information in routing tables. Thereby allowing the compute nodes to address request appropriately.
	Claim 10 recites an apparatus that functions similarly to the functions of claim 22 above. Claim 10 is rejected on the same rationale as claim 22. 


Claim 12 recites an apparatus that functions similarly to the functions of claim 24 above. Claim 12 is rejected on the same rationale as claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other storage devices attached to compute nodes for making input/output (I/O) requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452